Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, which recites the limitation, “the intra prediction mode is a pre-promised fixed mode…” It is unclear what is considered a pre-promised fixed mode. As best understood by the Examiner, the pre-promised fixed mode will be considered the selected intra mode.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 9-10 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chiang et al., (U.S. Pub. No. 2020/0029073 A1).
As per claim 1, Chiang teaches an image decoding method, comprising: determining at least one of a plurality of inter prediction modes as an inter prediction mode of a current block ([0009], [0127] and fig. 16 el. 1620) constructing an inter prediction candidate list based on the determined inter prediction mode ([0127] and fig. 16a); generating a first prediction block of the current block by performing motion compensation based on any one prediction candidate in the inter prediction candidate list ([0042], [0046] and fig. 6a-6b, el.622;  “the generated motion compensated predictor is referred to as the first hypothesis (or first prediction)); modifying the first prediction block using a predetermined intra prediction mode (abstract, [0009], [0045], and fig. 6a el. 624; modifying the first prediction block by combining with the second intra prediction block). 
As per claim 2, Chiang teaches everything as claimed above, see claim 1. In addition, Chiang teaches generating a second prediction block of the current block based on the intra prediction mode ([0045], fig. 6a el. 624; “Intra Prediction”); and combining the first prediction block and the second prediction block ([0045], fig. 6a el. 620; “Combined Prediction”). 
As per claim 3, Chiang teaches everything as claimed above, see claim 1. In addition, Chiang teaches wherein the intra prediction mode is a pre-promised fixed mode in a decoding apparatus ([0042], “the second hypothesis of predictors can also be generated by an Intra prediction mode from Intra modes”). 
As per claim 4, Chiang teaches everything as claimed above, see claim 1. In addition, Chiang teaches wherein the pre-promised fixed mode is any one of a planar mode or a DC mode ([0050]).
As per claim 5, Chiang teaches everything as claimed above, see claim 1. In addition, Chiang teaches wherein the inter prediction candidate list includes at least one of a spatial merge candidate and a temporal merge candidate (fig. 6a el. 642; [0032]). 
As per claim 9, which is the corresponding encoding method with the limitations of the image decoding method as recited in claim 1.  Thus, the rejection an analysis made for claim 1 also applies here. In addition, Chiang discloses corresponding encoder and decoder (see fig. 11 and 14). 
As per claim 10, which is the corresponding non-transitory computer-readable storage medium with the limitation of the image decoding method as recited in claim. Thus, the rejection and analysis made for claim 1 also applies here. In addition, Chiang discloses the corresponding hardware/software needed to implement the functions described, see at least [0136], [0138] and fig. 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (U.S. Pub. No. 2020/0029073 A1) and in view of Lee et al., (U.S. Pub. No. 2021/0409723 A1).
As per claim 6, Chiang teaches everything as claimed above, see claim 5. Although Chiang discloses the inter prediction candidate list includes merge candidates, ([0032] and fig. 6a el.642), Chiang does not explicitly disclose wherein the candidate list further includes a combined  merge candidate, and wherein the combined merge candidate is derived through an average of at least two merge candidates belonging to the inter prediction candidate list. 
However, Lee discloses wherein the candidate list further includes a combined merge candidate, and wherein the combined merge candidate is derived through an average of at least two merge candidates belonging to the inter prediction candidate list ([0181]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee with Chiang for the benefit of providing improved inter prediction. 
As per claim 7, Chiang (modified by Lee) as a whole teaches everything as claimed above, see claim 1. In addition, Chiang teaches wherein the modification of the first prediction block is selectively performed according to a flag indicating whether modification based on intra prediction is performed ([0009], [0048], “one flag is signaled to represent whether MH mode for Intra is applied”)
As per claim 8, Chiang teaches everything as claimed above, see claim 7. In addition, Chiang teaches wherein the flag is signaled or derived in consideration of at least one of a type of a slice to which the current block belongs, an inter prediction mode of the current block or a size of the current block ([0009], [0075], claims 8-9). 

Conclusion                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486